       Case 4:18-cv-00423-FRZ Document 24 Filed 01/03/19 Page 1 of 2



1
2
3
4
5                       IN THE UNITED STATES DISTRICT COURT
6                                 FOR THE DISTRICT OF ARIZONA
7
8    Heather Sandoval, et al.,                         No. CV-18-00423-TUC-FRZ
9                   Plaintiffs,                        ORDER
10   v.
11   Brown Olcott PLLC, et al.,
12                  Defendants.
13
14          The parties have file a joint motion for the Court to approve a settlement agreement
15   that resolves claims regarding the Fair Labor Standards Act (FLSA). See Doc. 21.
16          A federal court reviews any agreement that resolves a claim made under the FLSA
17   to ensure that settlement is “fair and reasonable,” and does not “undermine the Act’s
18   purpose.” See Fontes v. Drywood Plus, Inc., 2013 WL 6228652, at *5 (D. Ariz. Dec. 2,
19   2013) (quoting Goudie v. Cable Communications, Inc., 2009 WL 88336, at * 1 (D. Or.
20   Jan.12, 2009)).
21          The proposed agreement, negotiated at “arms-length” with the aid of “a highly
22   qualified mediator,” “includes an amount of unpaid overtime, liquidated damages, and
23   attorneys’ fees.” See Doc. 21 at pgs. 5–8. Further, the parties have provided the Court with
24   a “detailed breakdown of the work performed” by the attorneys in this case. See Doc. 21 at
25   pg. 10. Finally, the parties have presented compelling reasons why the details of their
26   agreement should remain confidential. See Doc. 21 at pg. 4.
27          Accordingly, IT IS ORDERED that the parties’ joint Motion to Seal (Doc. 19) is
28   GRANTED. The Clerk of the Court shall publicly file the redacted motion for Approval of
       Case 4:18-cv-00423-FRZ Document 24 Filed 01/03/19 Page 2 of 2



1    Settlement and Order Dismissing Case (Doc. 21). The Clerk shall further file the
2    unredacted motion (Doc. 20) UNDER SEAL.
3            IT IS FURTHER ORDERED that the unredacted joint motion for Approval of
4    Settlement and Order Dismissing Case is GRANTED.
5            IT IS FURTHER ORDERED that any further pending motions are DENIED as
6    moot.
7            IT IS FURTHER ORDERED that the Clerk of the Court enter judgment and close
8    this civil action.
9            Dated this 2nd day of January, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
